



Exhibit 10.13




















sti2017logoa01.jpg [sti2017logoa01.jpg]






2017
Senior Executive
(CEO, PRESIDENT & Sr. EVPs)


Short Term Incentive Plan


Compensation Committee Approval March 23, 2017
2017 Goals and New targets for CEO and President
Original Plan Adopted January 28, 2010









--------------------------------------------------------------------------------

2017 Executive Short-term Incentive Plan

--------------------------------------------------------------------------------



Objectives
Primary objectives of the executive short-term incentive Plan are to motivate
and reward executives for achieving specific Bank, department and individual
goals that support the Company’s strategic plan.


Participants
CEO, President, and Senior EVPs are eligible to participate. The participants
are recommended by CEO and approved by the Compensation Committee of Berkshire
Hills Bancorp, Inc.


Incentive Opportunity
Each participant will have a target incentive opportunity defined as a
percentage of base salary. Targets are based on competitive market practice for
each role. Targets are reviewed and updated as appropriate in conjunction with
regular market reviews.


Tier
Incentive Opportunity
(% of Base Salary)
CEO
60%
President
45%
Senior EVP
40%





Trigger/Gate
Performance below 75% of Core Net Income target will result in the plan not
being funded for that year. Once the trigger/gate is achieved, the plan payouts
will be determined based on performance measures as defined below.


Performance Measures
Incentive awards paid reflect a combination of the corporate financial
performance, strategic plan implementation and individual performance. Corporate
financial results and achievement of the strategic business plan funds the
incentive awards as follows:


 Incentive Target Opportunities for all Participants
x
Corporate Financial Performance
Scorecard
(0% - 150%)
x
Strategic Plan Multiplier
(85% - 115%)
=
 Funded Incentive Pool



The Corporate Financial Performance Scorecard result is determined formulaically
based on achievement of predefined performance goals. The Strategic Plan
multiplier (+/- 15%) will be determined by the Compensation Committee based on
its assessment of executives’ achievement of strategic goals during the year. In
addition, the Committee will consider and discuss overall risk and can adjust
the pool downward to reflect any risk or regulatory issues.


Individual performance is measured in a “holistic” approach based on each
participant’s individual scorecard, overall achievements and manager discretion.


Once the pool is determined, the individual awards are allocated to reflect
individual performance provided total awards do not exceed the Funded Pool and
Individual awards do not exceed 200% of target.


The table on the following page shows the Corporate Financial Performance
Scorecard measures which will be used to determine the executive incentive pool
for 2017. Each corporate performance measure is treated independently and
performance between threshold, target and stretch will be interpolated to reward
incremental performance. Performance below threshold will result in no award for
that component.




2



--------------------------------------------------------------------------------

2017 Executive Short-term Incentive Plan

--------------------------------------------------------------------------------





BERKSHIRE BANK 2017 CORPORATE FINANCIAL PERFORMANCE SCORECARD
Performance Measure
Definition*
Weight
Threshold
 (funds 50% of award/pool)
Target
(funds 100% of award/pool)
Stretch
 (funds 150% of award/pool)
 
 
 
95% of Total Core NI
100% of Total Core NI
105% of Total Core NI
Core Earnings
Total Core Net Income
25%
$75,484,496
$81,921,737
$83,430,232
Expense Management
Annual Core Efficiency Ratio
25%
65%
63%
61%
Asset Quality
Criticized Assets
(Tier 1 + ALLL)
25%
27%
23%
19%
ROA
Core ROA
25%
0.83%
0.87%
0.91%
X
Strategic Plan Multiplier: The Compensation Committee has the discretion to
modify the pool +/- 15% based on the level of achievement of strategic goals. In
addition, the Committee will consider and discuss overall risk and can adjust
the pool downward to reflect any risk or regulatory issues.



*All financial measures are adjusted to reflect core operations and one time
and/or extraordinary items are excluded.
 
Core EPS: The core EPS calculation is derived from the Company's externally
reported core EPS. This number represents GAAP EPS, adjusted for non-core
revenue and expenses. Revenue and expense items classified as non-core are
defined by management and subject to oversight by the Board of Directors through
policy approval.


Payout
Awards are calculated based on actual performance at the end of the year.
Results of the Corporate Financial Performance Scorecard and Strategic Plan
Multiplier will be used to determine the incentive pool funding. Achievement of
strategic goals and overall risk are assessed and determined by the Committee.


The Compensation Committee (with input from the CEO for his reports) determines
the incentive awards to reflect individual performance based on achievements of
individual goals and a holistic assessment of overall performance.


Total awards should not exceed the pool and individual awards should not exceed
200% of the executive’s original target. Payouts will be made in cash within 75
days after the closing of Bank financials each year.


EXAMPLE    


For the illustration, we assume an executive with $100k target incentive
opportunity.
1.
The first step will evaluate performance based on the Corporate Scorecard and
Strategic Plan achievement. The result of the Corporate Scorecard and Strategic
Plan Modifier determines the pool of incentives available for distribution to
all executives.



In the illustration below the funding is calculated as:


•
Core Net Income (25% x 100% performance) + Efficiency Ratio (25% x 115%) +
Criticized Assets (25% x130%) + Core ROA (25% x 100%) = 111.25% funding for
Corporate Financial Performance.



Upon the Committee’s review of strategic plan achievements and in consideration
of overall risk, a Strategic Plan Multiplier is determined to be 108%.


As a result, the total funding of the incentive pool is 111.25% x 108% = 120%.




3



--------------------------------------------------------------------------------

2017 Executive Short-term Incentive Plan

--------------------------------------------------------------------------------



Corporate Financial Performance Scorecard
x
Strategic Plan Multiplier
=
120%
Total Incentive Pool
Performance Measure
Performance Goal
Weight
Actual Performance
Pool Allocation
Total Core Net Income
TBD
25%
Target
100%


Upon the Committee’s evaluation of strategic goals achievement and overall risk
(85% - 115%)
 
Annual Core Efficiency Ratio
TBD
25%
Above target
115%
Criticized Assets
(Tier 1 + ALLL)
TBD
25%
Near Stretch
130%
Core ROA
TBD
25%
Target
100%
TOTAL
100%
111.25%
108%



The pool is the sum of all the total incentives for the top executives.


2.
Individual performance is considered to determine the actual award. Individual
performance can adjust the incentive award up or down, although total awards
cannot exceed the pool and no single award should exceed 200% of target (e.g.
$200k for our example).



•
If the senior executive did not meet all goals, the award may be less than
target.

•
If the senior executive exceeded all goals, the award may be higher than target.

•
The senior executive’s award cannot exceed $200k (200% of $100,000 target
incentive opportunity)



















4



--------------------------------------------------------------------------------

2017 Executive Short-term Incentive Plan

--------------------------------------------------------------------------------



TERMS AND CONDITIONS


Eligibility/Participation
CEO, President, and Senior EVPs are eligible to participate in the Executive
Short-Term Incentive Plan (“EIP”). The Compensation Committee of the Board of
Directors of Berkshire Hills Bancorp, Inc. (the “Company”) approves participants
based on recommendations from the CEO. Participants must be employed or promoted
by October 1st of the plan year and actively employed on the payout date to
receive an award. In the event that an individual, who is due an incentive
payout under the plan terminates their employment with the Bank between January
1, 2017 to the date the incentive is paid, that individual’s incentive will be
included in the pool and allocated to other participants of the plan.


Payouts
Once the plan funding is known, actual awards will be determined based on
individual performance. Awards are scheduled to be paid no later than March 15
after determining Berkshire’s financial results for the previous year. Payouts
are pro-rated based on date of hire or promotion after March 31.
    
Effective Date
This Plan is effective January 1, 2017 for the performance period of January 1,
2017 to December 31, 2017 and shall continue thereafter until modified by the
Compensation Committee. The Plan will be reviewed annually by the Compensation
Committee to ensure proper alignment with Berkshire’s objectives. Berkshire’s
Compensation Committee retains the right as described below to amend, modify or
discontinue the Plan at any time during the specified period. The Plan will
remain in effect until earned incentive compensation is paid to participants.


Plan Authorization and Oversight
This Plan is authorized by the Compensation Committee of the Board of Directors.
The Committee has the sole authority to interpret the Plan and to make or
nullify any rules and procedures, as necessary, for proper administration. Any
determination by the Committee and/or Board of Directors will be final and
binding. The Compensation Committee may, in its sole discretion, terminate or
modify any aspect of the Plan. However, no Plan amendment or termination will
adversely affect an outstanding award.


Plan Changes or Discontinuance
Berkshire has developed the Plan on the basis of existing business, market and
economic conditions; current philosophy and staff assignments. If substantial
changes occur that affect these conditions, philosophy, assignments, or
forecasts, Berkshire may add to, amend, modify or discontinue any of the terms
or conditions of the Plan at any time. The Compensation Committee may, at its
sole discretion, waive, change or amend any of the Plan features as it deems
appropriate.


Termination of Employment
If a Plan participant is terminated by the Company or resigns, no incentive
award will be paid. (See exception for death, disability and retirement below.)
Death, Disability and Retirement
In the event of Death, Disability and Retirement, the Committee may, in its sole
discretion, approve a pro rata payout to such Participant.
Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of the
Plan or any questions as to the correct interpretation of any information
contained therein, the interpretation expressed by the Compensation Committee
will be final and binding.


The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject a participant to disciplinary action up to and
including termination of employment. In addition, any incentive compensation
under the Plan to which the participant would otherwise be entitled will be
revoked.
Participants who have willfully engaged in any activity, injurious to Berkshire,
will upon termination of employment, death, or retirement, forfeit any incentive
award or payment earned during the Plan year in which the termination occurred.


5



--------------------------------------------------------------------------------

2017 Executive Short-term Incentive Plan

--------------------------------------------------------------------------------





Withholding of Taxes
Incentive awards will be subject to applicable federal (including FICA), state
and local tax withholding requirements. The Bank shall have the right to deduct
from the incentive awards paid in cash or from other wages paid to the
participant any federal, state or local taxes required by law to be withheld
with respect to such incentive awards. In the case of incentive awards paid in
Bank stock, the Bank may require the participant or other person receiving such
shares to pay to the Bank the amount of any such taxes that the Bank is required
to withhold with respect to such awards, or the Bank may deduct from other wages
paid by the Bank the amount of any withholding taxes due with respect to such
awards. If the Compensation Committee so permits, a participant may elect to
satisfy the Bank’s income tax withholding obligation, with respect to awards
paid, in Bank stock by having shares withheld up to an amount that does not
exceed the participant’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities. The election must be in a
form and manner prescribed by the Compensation Committee.


CLAWBACK POLICY ON RECOUPMENT OF INCENTIVE COMPENSATION
The Compensation Committee (the “Committee”) of the Board of Directors of
Berkshire Bank (the “Company”) may, in its sole discretion, subject to the terms
of this Policy set forth below and to the extent legally permitted, require the
return, repayment or forfeiture of any annual or long-term incentive
compensation payment or award made or granted to any current or former Executive
Officer during the 3-year period preceding a Triggering Event (as defined
below). This Policy is applicable to awards made or granted only after the
Effective Date.
A “Triggering Event” is defined as restatement of previously reported financial
statements due to the material noncompliance with any financial reporting
requirement under the securities laws (a “Restatement”) is filed by the Company
with the Securities and Exchange Commission (the “SEC”); or misconduct by an
“Executive Officer”.
In the case of a Triggering Event, the amount to be returned, repaid or
forfeited shall be limited to the excess of (i) the amount of the Executive
Officer’s payment or award for the relevant period which was predicated upon
achieving certain financial results that were subsequently the subject of the
Restatement, correction or adjustment, over (ii) any lower payment or award that
would have been made to the Executive Officer based upon the financial results
of the Company contained in the Restatement or corrected or adjusted financial
results. If the Triggering Event results from misconduct without a restatement
of financial statements, the amount to be repaid or forfeited shall be
determined by the Committee and approved by the full Board of Directors,


For purposes of this Policy, (i) the term “Executive Officer” means those
persons designated by resolution of the Board of Directors of the Company as
executive officers as defined in Rule 3b-7 under the Securities Exchange Act of
1934, as amended, and all participants that are designated at or above the
executive level, and (ii) “Misconduct” means fraud, commission of a felony,
material violation of any written agreement with or policies of the Company, or
any other material breach of fiduciary duty injurious to the Company.
  
The Committee shall make all determinations regarding the application and
operation of this Policy in its sole discretion, and all such determinations
shall be final and binding for purposes of the application of this Policy.
Notwithstanding the foregoing, the Committee may amend or change the terms of
this Policy at any time for any reason, including as required to comply with the
rules of the SEC and the New York Stock Exchange implementing Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act. Further, the exercise
by the Committee of any rights pursuant to this Policy shall be without
prejudice to any other rights that the Company or the Committee may have with
respect to any Executive Officer subject to this Policy.


Risk
In order to help insure the Company's safety and soundness, the committee
reserves the right to modify or adjust payments to reflect material regulatory
findings and/or asset quality deterioration. A portion of the company's
strategic plan modifier concerns asset quality soundness. A review/comparison of
the company's asset quality results vs. trends, tolerance level ranges and the
peer group will be provided to the committee prior to payout.


Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of Berkshire, nor will the Plan interfere with the right of Berkshire
to discharge any participant at any time.


In the absence of an authorized, written employment contract, the relationship
between executives and Berkshire is one of at-will employment. The Plan does not
alter the relationship.


6



--------------------------------------------------------------------------------

2017 Executive Short-term Incentive Plan

--------------------------------------------------------------------------------



The Plan and the transactions and payouts hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the State
of Massachusetts.




7

